Exhibit 23.2 Consent of Independent Registered Public Accounting Firm The Board of DirectorsResolute Energy Corporation: We consent to the use ofour reports dated March7, 2016, with respect to the consolidated balance sheets of Resolute Energy Corporation and subsidiaries as of December31, 2015 and 2014, and the related consolidated statements of operations, stockholders’ equity (deficit), and cash flows for each of the years in the three-year period ended December31, 2015, and the effectiveness of internal control over financial reporting as of December31, 2015, incorporated herein by reference and to the reference to our firm under the heading “Experts” in the Registration Statement. /s/ KPMG LLP
